Citation Nr: 0120848	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-23 808A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a specific type of custom-made covering for a 
prosthesis.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the Chief, 
Prosthetics and Sensory Programs Manager, VA medical center 
(VAMC) in Milwaukee, Wisconsin.  

The veteran's appeal was certified to the Board in June 2000.  
The veteran then testified at a hearing before the Board in 
June 2001.  He also submitted additional evidence at the 
hearing.  The veteran submitted a waiver of consideration by 
the agency of original jurisdiction.  Accordingly, the Board 
will consider the evidence submitted at the hearing in its 
appellate review.  38 C.F.R. § 20.1304(c) (2000).

The veteran also revoked his power of attorney in favor of 
the Wisconsin Department of Veterans Affairs at the June 2001 
hearing.  


FINDINGS OF FACT

1.  The veteran is service connected for an amputation of the 
left leg below the knee.

2.  The veteran was issued a new prosthesis by the VA in 
April 1995.  

3.  The veteran requested that he be afforded a custom-made 
covering for his prosthesis in March 1998.  

4.  The Milwaukee VAMC determined that there was no medical 
necessity to warrant the purchase of the requested prosthetic 
covering.  



CONCLUSION OF LAW

The determination that there is no clinical medical necessity 
for the issuance of a certain type of custom-made prosthetic 
covering for the veteran's prosthesis is a medical 
determination which the Board does not have jurisdiction to 
review.  38 U.S.C.A. §§ 511, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for an amputation of the 
left leg below the knee as a result of a wound received in 
combat during service.  Evidence of record reflects that he 
was issued a new prosthesis in April 1995.  Approximately 
March 1998 he contacted the Chief, Prosthetics and Sensory 
Programs Manager, at the VAMC in Milwaukee, Wisconsin.  The 
veteran requested that he be provided a custom-made covering 
for his prosthesis.  

Generally, the Board has appellate jurisdiction to review 
questions of law and fact involved in decisions concerning VA 
benefits.  38 U.S.C.A. §§ 511, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.101(a) (2000).  The Board does not have 
jurisdiction over medical determinations of the Veterans 
Health Administration, which includes VA Medical Centers.  38 
C.F.R. § 20.101(b) (2000).  With regard to VA medical center 
determinations, the Board does have authority to review 
questions of basic eligibility for outpatient care or 
appliances.  Medical determinations, such as the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.

Artificial limbs, braces, orthopedic shoes, hearing aids, 
wheelchairs, medical accessories, similar appliances 
including invalid lifts and therapeutic and rehabilitative 
devices, and special clothing made necessary by the wearing 
of such appliances, may be purchased, made or repaired for 
any eligible veteran upon a determination of feasibility and 
medical need.  38 C.F.R. § 17.150 (2000).

Associated with the claims folder is VA Form 10-2641, 
Authority for Issuance of Special and/or Experimental 
Appliances.  The form noted that the veteran requested a 
special custom-made cover for his prosthesis that would cost 
more than the prosthesis itself.  When he was asked why he 
wanted the cover he stated that he wanted to "look like 
everyone else."  The veteran was informed that there was no 
medical necessity to justify his request.  He did not accept 
the rejection of his claim and asked for further review.

The veteran's request was sent to the Central Office in 
Washington, D.C., where it was reviewed.  However, the 
request remained denied because there was no medical 
necessity shown and that there were items of this type on VA 
contract.  The veteran was informed of this action in April 
1998.

The veteran has continued to dispute the denial of the 
entitlement for a custom-made cover.  He presented testimony 
at a hearing before the undersigned Board member at a hearing 
in Washington, D.C., in June 2001.  The veteran provided 
copies of material from the manufacturer of the cover he 
wanted.  He also testified that he was aware of other 
veterans having received prosthetic covers from this company.

Upon reviewing the record, the Board finds that the veteran's 
claim for a specific type of custom-made covering for his leg 
prosthesis is a medical determination that is beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101(b) (2000).  The 
issue does not involve the veteran's eligibility for the 
prosthesis but rather a modification to a prosthesis that has 
previously been provided to the veteran.  The Board is not 
empowered to adjudicate the appropriateness of the specific 
type of prosthetic covering to be provided.  Id.

Absent any jurisdiction to adjudicate the veteran's appeal, 
his claim must be dismissed.

Finally, the Board notes that the standard for processing 
claims for VA benefits was changed, effective November 9, 
2000, with the signing into law of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at Chapter 51 of 
United States Code; 38 U.S.C.A. §§ 5100-5126 (West Supp. 
2001)), Public Law 106-475.  The VCAA removed the requirement 
for a claimant to submit a well-grounded claim.  The VCAA 
also modified VA's duty to assist claimants in the 
development of their claims.  The question at this point is 
the applicability of the change in law to this case.

The United States Court of Appeals for Veterans Claims 
(Court), held in Holliday v. Principi, 14 Vet. App. 280 
(2001) (Holliday I) "that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment."  Id. at 286.  The Court distinguished 
those cases where the law is dispositive of the issue 
involved.  In Smith (Claudus) v. Gober, 14 Vet. App. 227, 
231-32 (2000) the Court found that the recent enactment of 
the VCAA did not affect the issue of whether a federal 
statute allowed for the payment of interest on past due 
benefits.  However, in Holliday v. Principi, 14 Vet. App. 327 
(2001) (Holliday II), the Court explained that the holding in 
Smith applied to those cases where "a claim on its face, 
without regard to any analysis of the record on appeal, was 
not cognizable within the veterans benefits scheme and that, 
'[t]herefore, there is no reason to consider the VCAA in 
deciding the case.'"  Id. at 328.  The decision in Holliday 
II went on to say that, where there is a claim that is valid 
on its face, it requires re-adjudication in light of the 
VCAA.  Id. 328-29.

In light of the absence of jurisdiction for the Board to 
adjudicate the veteran's current claim, the Board finds that 
the holding in Smith is applicable to this case.  As the 
question involves a medical determination-that is, the 
medical necessity of a specific type of covering, there is no 
reason to remand for consideration of the VCAA.  Smith, 
supra; Holliday v. Principi, 14 Vet. App. at 328-29.



ORDER

The veteran's claim for entitlement to a specific type of 
custom-made covering for a prosthesis is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

